



The following exhibit is a translation of the original foreign language
document, filed pursuant to Regulation S-T, Rule 306(a):


Works Agreement on
Balance of Interest and Social Plan


Between


Ferromatik Milacron GmbH, represented by the Managing Director Denis Poelman,
Riegler Str. 4, 79364 Malterdingen
- hereinafter „Company“ -


and the


Works Council of Ferromatik Milacron GmbH, represented by ist Chairman Mathias
Rombach, Riegler Str. 4, 79364 Malterdingen
- hereinafter „Works Council“ -


the following Works Agreement on a Balance of Interests and a Social Plan shall
be concluded:


Preambel
The Company has been lossmaking for more than ten years. Despite the measures
taken in recent years with the support of the employees and the business
resources of the Milacron group a sustainable economic recovery has not
occurred. Against this background, the Parties are aware of the need for a
change in the business model . The Parties have discussed a restructuring
concept, which provides for the closure of certain production areas to avoid
further losses and for the integration of its remaining business in the global
Milacron organization.


I.
General Provisions

1.
Applicability

(1)
The Works Agreement on balance of interests and social plan is considered an
integrated legal document with all its annexes and shall be applicable to all
employees as defined in sec. 5 para. 1 WCA, who at the date of signature of the
Works Agreement remain in an unterminated employment contract with Ferromatik
and who are affected by the operational measures. All rules apply in the case of
termination of employment regardless of whether the termination is done



Version prepared for signature (German Version Corntrolling





--------------------------------------------------------------------------------

2




through a redundancy notice / notice to amend the contractual terms, through a
termination agreement, through a tripartite agreement with the transfer company
a+ b. Resignations announced before the conclusion of this Agreement shall be
deemed to not be caused by the employer.
(2)
This Works Agreement shall not apply to

•Management Employees as defined in sec 5 para. 3 WCA 
(3)
The following employees shall not be qualified for measures of compensation or
mitigation for loss of employment:

•    Employees whose employment is terminated for individual, capacity related
or conduct related reasons,
•    Employees whose employment ends due to expiry of a fixed term,
•    Employees who could receive a regular retirement pension at the end of
their employment, regardless for the reason of such termination (settlement,
dismissal, fixed term).
2.
Conclusion of the consultation and negotiation

(1)
Negotiations on the balancing of interests and social plan concerning the
announced operational changes have been completed with the signing of this
agreement. The parties agree that the operational change in this balance of
interests is described completely and correctly and that the process of
achieving a balance of interests in accordance with secc 111, 112 WCA is
concluded. This also applies to the extent that changes in the implementation of
the project change based solely on insignificant amendments of project schedules
or on purely technical provisions, which trigger not more than one month delay
in compliance with the notice period for the affected worker.

(2)
The advisory procedure pursuant to sec. 17 KSchG is also completed. The Company
has informed the Works Council about all data provided in sec. 17 para. 2 KSchG
in writing. Therefore this agreement is at the same time the final and complete
consultation declaration of the Works Councils about the measures envisaged
within the meaning of sec. 17 para. 2 KSchG.

II.
Balance of Interest

1.
Implementation of the Project

To implement the measures of the Project all jobs in the following departments
and labour groups shall be eliminated as listed hereinafter:
•
Restructuring of the departments warehouse, goods entry and sending, aftermarket
backoffice, whereby the jobs shall be transferred from Q 4 2016 into the already
existing warehouse and logistic centre in Šašovice for spare parts and into the
site at Policka for assembly parts.

•
Closure of the department assembly insofar as all assembly related activities
shall be transferred into other sites of Milacron, in particular to Policka;

•
Closure of the department machining, whereby all machining activities shall be
taken over by other sites of Milacron, in particular in the Czech Republic.






--------------------------------------------------------------------------------

3




The updated planning for the warehouse for spare parts and customers and the
backoffice is attached including a final name list for Q4 2016 as Annex 1.
The planning for the departments assembly and machining is attached in its
current format as explained to the works council on 28 September 2016 for
assembly in Annex 2 and for Machinig in Annex 3, whereby these schedules may be
changed until 15 December 2016.
The Company will take the necessary organizational measures according to the
project plan and the name list to terminate the concerned employment contracts.
In case of a scheduled end of employment at 31 December 2016 Ferromatik shall
provide employees already in October 2016 with the three-party-agreement or a
notice letter, in all other cases the agreements to transfer into the Transfer
Company shall be offered or notice letters may be given until 15 December 2016
at the latest.
2.
Cooperation and Support to implement the operational change

The implementation of the operational change requires the cooperation and
support of all employees. Considering the fact that the entitlements provided by
this Agreement would not be affordable unless by funding through the Milacron
group (shareholder of the Company), the Works Council will cooperate with the
employer to implement the operational change in a supportive manner. However,
the Parties agree that the consultation rights of the Works Councils are not
consumed. Should employees who are on the names list and do not enter in the
transfer company receive from Ferromatik a dismissal for operational reasons,
the Works Council herewith already confirms his consent for the termination date
listed in the name list in accordance with sec. 102 WCA.
3.
Provisions to avoid or delay redundancies

As a result of operational measures up to 120 workers will be affected by the
elimination of their jobs in Malterdingen. All employees affected by a job loss
and subject to this Agreement are listed in Annex 4 (list of names) and marked
with the date of their exit from Ferromatik. Should this list change until the
15. December 2016 Annex 4 shall be replaced by the then binding list. If the
list is not replaced the current list shall become final.
Ferromatik will advertise free positions within the site and will prioritize
employees with same qualification if they are listed on Annex 4. If an employee
is transferred to a free employment position he will be removed from the list
Annex 4.
Employees who have an interest to delay their individual redundancy date may
swap their leaving date from the Company with another colleague provided the
employee has the same qualifications and skills, and the employer recognizes the
equivalence of the qualification and skill of said employees.
As far as operational needs exist, the Company may request from the employee
concerned a onetime change of the termination date specified in Annex 4 by one
month, provided the requested change of the exit date has been notified at least
three months before the intended date of termination to the





--------------------------------------------------------------------------------

4




employee and the transfer company a + b in writing. Any further amendment
requires the consent of the employee concerned voluntarily given and is only
possible if the subsequent termination of employment falls on a quarter end date
(regular entry date in the transfer company). Employees whose effective end date
shall be moved by one month with a minimum notice period of three months may
request that the initially notified date remains, if they have already signed a
new employment contract commencing on the initially scheduled time of release.
The Company may request proof.
Employees are entitled to declare a unilateral notice to a date which is one
month before the termination date specified in the name list, if they can proof
formation of a new employment contract. Here a shortened notice period of one
month to the end of a month shall apply. In this case, the entitlements under
the social plan will remain unchanged. This does not apply if there are facts,
due to which the employer, considering all the circumstances, cannot be expected
to agree to the premature termination, whereby organizational measures are
considered reasonable for the employer. Resignations, which will take effect
before this date, lead to the exclusion from the social plan.


As effective dates for the termination of employment the following dates are
fixed in the name list (Annex 4):


1. Release date 31.12.2016
2. Release date 31.03.2016
3. Release date 30.06.2017
4. Release date 30.09.2017
5. Release date 31.12.2017
6. Release date 31.03.2018


4. Cooperation in the transfer of the site Malterdingen at the current site
For all employees at the site Malterdingen the contractual obligations under
their respective employment contract shall remain in force. If employees from
the Czech Republic are to be trained in Malterdingen, the site's employees may
therefore not hold back their knowledge and skills. All employees are obliged
under their contractual obligations to contribute supportive measures for
training of the Czech workers or any potential service providers during their
normal working hours and their regular contractual activity.
5. Obligation to work posting for know-how transfer out of Malterdingen
(1)
Where a posting abroad for know-how transfer (coaching) is required from
employees outside of Malterdingen, the Company shall be obliged to consider out
of the group of suitable employees which employees are more than slightly
impaired because of their personal challenging






--------------------------------------------------------------------------------

5




environment. Single parents and employees with caretaking or nursing obligations
at home shall not be approached. The Company shall ensure an equal posting
schedule between several equally suitable employees, thereby considering
personal preferences of employees. There shall be a notice of at least one full
working week between announcement and the beginning of a posting abroad.
(2)
Assignments to implement the operational change abroad cannot be unilaterally
ordered by the Employer under the employment contract's right to give
instructions. All work assignments on the implementation of operational changes
outside of Malterdingen which are connected with an overnight stay, are
voluntary and require the express consent of the employee concerned.

(3)
The Company shall provide employees who consent to postings, in addition to the
payment of the travel times and the working hours and the travel cost and
expense in accordance with the purpose of the guidelines as published by the
Company (Annex 5) and additionally a know-how transfer premium of € 40,00 per
calendar day of the mission to strengthen the motivation for foreign travel
assignments.

(4)
Additionally all tariff and company and individual agreements concerning the
payment and charges for overtime, late and night work shall apply to this
external work as well.

III.
Social Plan

1.    This social plan shall provide employees eligible to receive benefits with
compensatory amounts and mitigate the adverse effects arising from operational
changes as described in the balance of interests Agreement above.
2.    Employees are entitled to the provisions "compensation for younger
workers" or "compensation for older workers", provided the employment
relationship ends due to the measures agreed in the balance of interests due to
dismissal, notice for change of terms or overtaking resignation as defined in
section I.1. or an amicable termination.
3.
Compensation for younger workers

Younger Workers are employees who are younger than 60 years old at the time oft
the effective termination of employment.
(1)
Younger workers recieve a severance payment according to the following formula:

Service time in years muliplied by 0.75 (factor) mulitiplied by 1/12 annual
salary = basic severance pay
definitions:
Years for age and continued service shall be counted on full numbers without any
rounding as of 31.12.2016.
The gross annual salary 2016 shall be the average of the months June, July and
August 2016 multiplied with 13.3 divided by 12 for tariff employees, for
non-tariff employees the average salary of the months June, July and August 2016
shall apply. One-time payments, payment for overtime, or other specific
developments like unpaid vacation, long term sickness or any other





--------------------------------------------------------------------------------

6




circumstance shall not be regarded. All other payment components like e.g. ERA
compensation, additional payments (type 1 - 3), premiums and voluntary premiums,
performance premiums, tariff and out of tariff bonus payments and potentially
amounts that were paid to a deferred compensation scheme shall be included in
the gross salary. A potential company car shall be counted at the value of the
taxable benefit without kilometers for the way to work.
(2)
Further to the basic severance younger workers shall receive social allowances
for each child known to the employer on 30.06.2016 by tax code data of each
    € 4.000,00.

If the taxcode data provides not for all children (e.g. 2 child mounts - 4
children), the employee shall receive for each additional child an additional
child allowance, but only on provision of proof to be provided to the HR
department until 31.12.206.
Recognized disabled employees, who have announced thier disabled status to the
employer, shall receive:
    with at least 50 degree disabled status an allowance of         € 4.000,00;
with at least 30 degree disabled status an allowance of         € 2.000,00.
(3)
Cap

The individual severance per employee is capped to a maximum of € 130.000,00 for
each employee, this shall include all social allowances.
4.
Compensation for older workers

Older workers are employees who on the date of the legal termination of service
pursuant to the preceding measures (para. 2) the age of 60 have already been
completed.
Older Workers shall receive a severance payment (one lumpsum, which is
calculated as the sum of three compensation awards) which is calculated as
follows:
(1)
Compensation award I

Difference between the unemployment benefit I and 90% of individual net salaries
(including all allowancees) multiplied by number of months until earliest
retirement after ending of employment in the transfer company.
This calculation shall apply regardless of the employee receiving de facto
unemployment benefits or joining the transfer company.
The compensatory award I shall be paid excluding periods of transfer company and
unemployment benefit. It shall be paid for a maximum of 24 months (12 months
transfer company + 24 months unemployment benefit and increased pay by the
employer equals normal retirement pension). Disability pensions and pension
rights of particularly long time employees shall remain excluded in the
calculation.
The calculation of net amounts shall use the rules for calculation of
unemployment benefits I. For calculation of unemployment benefits and net salary
the unemployment calculator published online under Bundesagentur für Arbeit
(http://www.pub.arbeitsagentur.de/selbst.php?jahr=2016) shall be used.





--------------------------------------------------------------------------------

7






(2)
Compensation Award II

Further to the Compensation Award II Older Workers shall receive a compensation
for pension reductions. This is calculated as follows:
Individual pension deduction (in%) due to early pension access in the month
after reaching 63 years of age x general monthly pension of € 1,500.00 x number
of months until they reach the age of 80 = Compensation Award II.
(3)
Compensation Award III

The sum of Compansation Award I and Compensation Award II has to be increased by
a general tax markup of 33% (Calculation: Award I + Award II = Sum* 0,33 = Award
III).
(4)
Aggregate Compensation Awards

The total amount of severance pay for older workers arises from the sum of the
compensatory awards I, II and III as well as any given social allowance under.
II 2 (2) (children and severely disabled surcharges).
(5)
Cap

The individual severance per employee is capped to a maximum of € 130.000,00 for
each employee, this shall include all social allowances.
(6)
Due dates

All severance payments are due with final payroll before the effective end of
employment. Employees requesting in the 4th quarter of the year, that the
compensation is not paid off in the current year, but the following year with
the January settlement, the Company will meet this desire.
5.
Transfer Company

To avoid unemployment and to further reduce the disadvantages associated with
the project the Company offers to all employees affected by the project and who
are listed on the name list, Appendix 1, the transition to a transfer company
for a period of 12 months from the transfer date announced.
The Agreement on the Establishing of a Transfer Company shall provide further
details. The individual claim is governed by the Tripartite Agreement between
the Company, the employees and the transfer company.
6.
Provisions in accompanying CBA

A company related collective bargaining agreement (CBA) shall be agreed to
ensure the effectiveness of the measures and the equal-treatment of employees.
Under the rules of the CBA special protection against dismissal will be
temporarily removed in the period from 01.10.2016 to 31.12.2016. Sec 4.4
collective agreement for workers in the metal industry in South Baden is
repealed. The Works Council has granted his consent to measures of termination
of employment with regard to the employees listed





--------------------------------------------------------------------------------

8




on the list of names (sec. 102 para. 2 WCA) and to comply with the provisions of
this agreement to amend the exit dates ( sec 102 para. 6 WCA).
7.
General Provisions

(1)
Long Service Awards

Employees who would celebrate a long term service award within 12 months after
effective termination of employment shall receive the jubilee premium under the
existing works agreement.
(1)
Notice of dismissal / Handover of 3- Partite - Contracts

The Company shall hand over countersigned termination agreements / 3-partite
contracts. In case of the planned termination in December 2016 handover occurs
at the latest in October 2016 and in all other cases, no later than 15 December.
This shall happen to provide the affected employees with security for their
further long term planning. The termination to employees who do not join the
transfer company will take place in the period from 1 October 2016 until
15.12.2016.
(2)
Moving Allowances

Employees who move during the term of the present service agreement on balance
of interests and social plan, may, as far as the move is induced by operational
changes at the instigation of Company, receive a moving allowance under the
following relocation rules:
Relocation package for the employee                     € 6,000.00
Relocation package for each additional adult in the household of the employee
living person                                     € 4,000.00
Relocation fee per child living in the household of the employee     € 3,000.00
In addition, the employee will receive three days special leave, and the expense
allowance for a car ride / train ride from previous residence to the new place
of residence in order, if necessary, to arrange private affairs at the new
residence.
In addition, the Company reimburses the relocation transportation costs on the
basis of a presentation of three bids from moving companies. If the employee
want to conduct the relocation transport himself, he will receive a lump-sum
relocation transportation fee of 66% of the estimated from the best moving
companies cost.
With the above benefits all costs related in connection with the relocation
(brokerage, insurance, official affairs etc.) are paid out.
8.
Ban on entitlements during court actions

An employee who initiates an unfair dismissal claim will be stopped from
receiving and the rights of the social plan are due only when the law suit is
closed and it is clear that the employment relationship is terminated. Any
payments from this social plan shall be reduced by any other legal or individual
payment or severance pay paid in consideration of the loss of employment, as
well as any remedies under sec. 113 BetrVG (Nachteilsausgleich).





--------------------------------------------------------------------------------

9




9.
Reference letters

Every employee affected by the change in operation is entitled to receive a
well-willing-and qualified intermediate reference letter which must be issued at
his request as quickly as possible (usually within four weeks), so that all
concerned can apply early. The same applies for the final reference letter
within four weeks from the termination of employment.
10.
Final Provisions / Application Period / Validity

(1)
.This Agreement on reconciliation of interests and social plan and all Annexes
connected to it are considered a uniform document with normative effect.

(2)
Employees who have claims arising from the present Agreements are obliged to
report any actual change in their personal relationship in writing immediately.
Each employee receives a traceable calculation of its social plan claims. The
Works Council receives a corresponding list overall of all settlements.

(3)
All amounts in this Agreement are gross Euro amounts. Employees are liable to
meet all tax payments.

(4)
The Parties agree that employees who lose their jobs as a result of this change
in operation have a claim to be considered with preference for re-employment in
case new jobs become vacant. In the event of re-employment the years of the
previous employment service shall lapse.

(5)
All claims arising from this Agreement shall be awarded from the receipt of the
termination / completion of a termination agreement / tripartite treaty. Only
the due date may be postponed. The claims shall be inheritable, sec 1922 BGB.

(6)
The present Agreement enters into force with all its Annexes at the time of its
signing. It shall apply until the completion of the Project described herein
(probably until 31/03/2018). Should the Employer have to announce further
redundancies or job losses within 24 months of completion of the Project, the
Parties agree that such termination would fall under the provisions of this
Agreement.

(7)
The Group's parent company Milacron LLC, based in Cincinnati, USA, is prepared
to provide the Works Council and the trustee with a binding guarantee statement
that secures all the payment obligations arising from the present agreement and
all its annexes, so that the Company is at any time able to meet the liabilities
arising (Wording in Annex 2).

(8)
Should individual provisions of this agreement be or become invalid or contrary
to law or collective agreement regulations, the remaining provisions of this
agreement including its Annexes shall remain in force. The ineffective or
unenforceable regulation is to be replaced by a provision of the Parties, which
comes as close as possible to that invalid provision.

(9)
Should any disagreement between the Parties occur in interpretation of this
Agreement, the Parties shall conduct negotiation with the sincere will to reach
agreement. In case it is not possible to reach agreement, the arbitration
committee shall form a binding decision; operating with four assessors and Mr.
Roland Lukas (Lukas conflict management) as chairmen. Alternatively Lothar
Jordan, Judge from the labor court Heidelberg, shall be appointed as Chairman.








--------------------------------------------------------------------------------

10








Malterdingen, this 30.09.2016
Malterdingen, this 30.09.2016

/s/ Denis Poelman
/s/ Mathias Rombach

Denis Poelman
Mathias Rombach

Managing Director
Chairman

……………………………………..
……………………………………..

Company Ferromatik Milacron GmbH
Works Council of Company Ferromatik Milacron GmbH




















































--------------------------------------------------------------------------------

11




The following appendices are fair and accurate English summaries of the original
foreign language documents, filed pursuant to Regulation S-T, Rule 306(a). The
original foreign language documents also contained personally identifiable
information, which will be summarized so as to not compromise such information:


Appendix 1
Appendix 1 includes a list of Aftermarket office and warehouse employees along
with the quarter ending period in 2016 and 2017 that they are scheduled to
terminate from the Company.


Appendix 2
Appendix 2 includes a list of Assembly and Operations employees along with the
quarter ending period in 2016, 2017 and 2018 that they are scheduled to
terminate from the Company.


Appendix 3
Appendix 3 includes a list of Machining employees along with the quarter ending
period in 2016, 2017 and 2018 that they are scheduled to terminate from the
Company.


Appendix 4
Appendix 4 includes a list of employees along with the quarter ending period in
2016, 2017 and 2018 that they are scheduled to terminate from the Company.


Appendix 5
Appendix 5 deals with the allowances offered to employees who travel to the
plant in the Czech Republic to train the Czech workers.





